Citation Nr: 0411107	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  02-17 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel



INTRODUCTION

The veteran had active military service from March 1969 to March 
1971.  He served in combat in the Republic of Vietnam.  His awards 
and decorations include the National Defense Service Medal, 
Vietnam Campaign Medal with/60 Device, Vietnam Service Medal with 
two Bronze Service Stars, Army Commendation Medal with/V 
Device/One Oak Leaf Cluster, and the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision by the Department of 
Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado, 
in which the RO granted the veteran's claim for service connection 
for PTSD with a disability evaluation of 10 percent effective from 
February 22, 2001.  The veteran expressed disagreement with the 10 
percent evaluation assigned, in a timely filed notice of 
disagreement (NOD).  In September 2002 the RO issued a rating 
decision and statement of the case (SOC), which denied entitlement 
to an evaluation in excess of 10 percent for the service-connected 
PTSD.  The veteran filed a substantive appeal in October 2002.

The Board notes that the appeal for a higher evaluation for PTSD, 
in this case, arises from the initial rating decision wherein the 
RO granted service connection for the disability and assigned the 
initial disability evaluation.  Therefore, the entire rating 
period is to be considered, including the possibility of a staged 
rating (i.e., separate ratings for separate periods of time) based 
upon the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Accordingly, the issue on appeal has been re-
characterized on the first page of this decision.

The record shows that the RO considered additional evidence 
submitted by the veteran after the initiation of his appeal.  See 
38 C.F.R. § 19.37(a).  Such evidence consists of VA outpatient 
mental health treatment notes dated in June and July 2001 and 
February 2002.  Upon careful review of the additional evidence the 
Board finds that the evidence is duplicative of evidence 
previously of record, which was discussed in the SOC, and 
therefore the RO is not required to issue a supplemental statement 
of the case (SSOC).  Id.

FINDING OF FACT

The competent and probative evidence of record shows that the 
veteran's post-traumatic stress disorder is productive of 
occupational and social impairment, with mild or transient 
symptoms, and is in relative equipoise as to whether the veteran 
suffers occupational and work impairment due to depression, memory 
loss, and other symptoms indicative of the next higher level of 
disability.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the criteria for 
an initial evaluation of 30 percent for post-traumatic stress 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3, 4.7, 4.126(a), 4.130, Diagnostic Code 9411 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service records show that he served in Vietnam from 
August 1969 to August 1970.  His principal duties during his tour 
are listed as rifleman and grenadier.  As noted above, he has been 
awarded the Combat Infantryman Badge and the Army Commendation 
Medal with V Device/One Oak Leaf Cluster.  He received the Army 
Commendation Medal for heroism in connection with military 
operations against a hostile force.  The award's description notes 
the veteran distinguished himself by heroic actions on January 8, 
1970, while serving with Company A, 3d Battalion, 22d Infantry, in 
the Republic of Vietnam.  

A review of the veteran's service medical records reveal negative 
findings for any psychiatric abnormalities at the time he was 
examined for entrance into the military, during active service, 
and at the time he was examined for separation from military 
service.  

In February 2001 the veteran filed a formal claim for service 
connection for PTSD.  He indicated in his application that he had 
received no in-service treatment for PTSD.  In support of his 
claim, the RO received VA outpatient treatment records dated in 
1999 and 2000.  A December 1999 treatment report shows he 
underwent a mental status evaluation.  During that evaluation, he 
reported that he was drafted into the Army and had served a one-
year tour in Vietnam.  He stated he was in the infantry and was a 
weapons specialist.  He further reported that he was a "tunnel 
rat" attached to the 25th Division.  Further, he had lost a close 
friend in combat who died in his arms.  He stated that that was 
one of the things that bothered him a lot and would resurface in 
his thoughts and dreams.  It was also noted that occupationally he 
was currently working as a security guard.

Upon clinical evaluation, the examiner noted that the veteran was 
neatly dressed, oriented, and cooperative.  His rate of speech was 
average.  He expressed concern about sleep problems and feeling 
shaky at times.  He described some short-term memory problems.  He 
also described frequent, daily thoughts about combat experiences.  
He had an average fund of knowledge, not concrete, little insight 
and his judgment was intact.  The assessment was PTSD with sleep 
problems, anxiety, depression with isolative behavior, daily 
intrusive thoughts about combat, and relationship problems.  It 
was noted that he was not homicidal or suicidal.  The diagnosis 
under Axis I was PTSD.  Under Axis IV it was noted that he had 
been divorced in the past year after twenty-seven years of 
marriage, with some adjustment problems, and a chronic PTSD 
condition with his symptoms worsening over the past years.  His 
Global Assessment of Functioning (GAF) score was 51.

VA outpatient mental health reports, dated in January 2000, note 
the veteran stated that he was saddened while watching a movie 
over the weekend that reminded him of losing his buddy in Vietnam.  
It was further noted that he spoke of some of his Vietnam 
experiences, including being pinned down once for three days and 
protecting a medic.  It was also noted that during the examination 
the veteran was sad at times, almost tearful, and became more 
anxious as he and the examiner talked about Vietnam.  The examiner 
commented that the veteran had been very emotionally constricted 
and that such constriction most likely adversely affected his 
marriage.  He had been going through the motions of life without 
being there emotionally.  Examination further showed that his 
affect was flat.  He had difficulty sleeping.  It was noted that 
he had been working on a job where he had been working alone a 
lot.  The examiner noted that it appeared that the veteran had 
been living with a level of depression.  He had had intrusive 
thoughts and dreams about combat, along with depression.  His GAF 
score was noted to be 51.

VA outpatient mental health report in March 2001 shows the veteran 
was seen for an initial medication evaluation.  The examiner noted 
that the veteran endorsed classic symptoms of PTSD with 
exaggerated startle response, difficulty being in crowds or 
handling loud chaotic situations, nightmares particularly about an 
event where his good friend was killed two weeks before he was due 
to go home, and flashbacks with cold sweats and hives.  He further 
reported that his concentration was getting worse and he was more 
emotional than he used to be.  It was noted that the veteran was 
employed as a security guard.  He stated that he had been staying 
home a lot.  He was prescribed Zoloft.  The examiner assessed the 
veteran as being very neatly dressed and groomed.  According to 
the examiner, he appeared younger than his stated age.  He was 
very anxious and fidgety.  His speech was somewhat soft and 
scattered at times.  His thoughts were logical, but he would jump 
from topic to topic.  There was no evidence of bizarre or 
delusional material.  He denied any audio or visual 
hallucinations, or suicidal or homicidal ideations.  PTSD, severe, 
was diagnosed under Axis I.  His GAF score was 50, indicating 
serious symptoms.

It was noted in a May 2001 VA outpatient mental health report that 
the veteran reported he had been very busy, and had been somewhat 
reluctant to start the Zoloft for fear that he would not be able 
to work while taking it.  He reported that he had not started the 
medication.  The diagnostic assessment was PTSD, severe.  His GAF 
score was then 50.  

Private medical reports from the Vet Center dated in 2001 show the 
veteran was diagnosed with PTSD.  The reports indicate that he was 
prescribed Prozac.  He reported that he had continued anxiety and 
mild depression.  He also reported that he had difficulty 
concentrating.  He stated that he had relationship difficulty; his 
hypervigilance had decreased.  Further, he reported that he 
decided against taking psychotropic medication, and instead he 
would exercise more.  He stated that he planned to work a second 
security job to catch up on some bills.

In October 2001 the veteran underwent VA compensation examination.  
The examination report indicates that the examiner reviewed the 
veteran's claims folder.  A review of the veteran's history during 
the evaluation revealed that he had been divorced for two years.  
He had two adult sons with whom he was in contact.  He was dating 
a woman and stated that he enjoyed the relationship.  He stated 
that he socialized with his girlfriend and a few friends.  He had 
a long work history.  He had worked for a valve company for eight 
years upon returning from Vietnam, then worked in the clutch 
division of a corporation for fifteen years.  His latest job was 
that of a security guard, where he had worked for the past ten 
years.  He reported that he had never been fired.  

On mental status examination, the veteran was casually dressed.  
He spoke in a goal-oriented manner.  He was somewhat vague about 
some of the details, but his affects were fully ranged and 
appropriate to content.  His use of language was abstract.  There 
were no soft signs of psychosis, and no frank delusional or 
hallucinatory experiences were elicited.  There were no suicidal 
or homicidal ideations at that time.  On formal testing, he could 
estimate the passage of time during the interview.  He was 
oriented to time, place, and person.  His recent and remote memory 
were grossly intact.  His judgment seemed adequate for the 
situation.  The examiner commented that the veteran's presentation 
was consistent with chronic PTSD.  The diagnosis under Axis I was 
PTSD, chronic.  His GAF score was 65.  The examiner noted that the 
veteran's GAF as it is related to the veteran's difficulty with 
sleep, irritability, and emotional exaggerated startle response, 
was also 65.

In November 2001 the RO granted the veteran's claim for service 
connection for PTSD and assigned a ten percent disability 
evaluation effective from February 22, 2001.  The veteran filed a 
timely NOD as to the 10 percent evaluation assigned.  In September 
2002 the RO issued a rating decision and SOC, which denied the 
veteran's claim for an increased evaluation for PTSD.  The veteran 
filed a timely substantive appeal.

A VA outpatient mental health report dated in February 2002 
indicates the veteran's continual use of Zoloft.  He reported that 
he had tried to increase the medication dose, but he could not 
tolerate the side effects.  He stated that he did notice that he 
was calmer when he was taking the medication.  He further stated 
that he had continued his therapy at the Vet Center.  The clinical 
assessment was that the veteran was very neatly dressed and 
groomed, and in no acute distress.  His speech remained soft.  His 
thoughts were scattered, almost circumstantial.  He denied 
suicidal and homicidal ideations.  PTSD, severe, was diagnosed 
under Axis I.  His GAF was 50.

II.  Legal Analysis

A.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code 
and, among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA has 
published regulations to implement many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003)).

The Board is aware that there has been a significant amount of 
analysis pertaining to the effective date, the scope, and the 
remedial aspects of the VCAA.  See, e.g., Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); Conway v. 
Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the VCAA, 
exemplified in the authorities cited above, the Board assumes that 
the VCAA is applicable to this appeal.  We are aware that the 
Secretary of Veterans Affairs has filed a motion with the U.S. 
Court of Appeals for Veterans Claims seeking review and 
clarification of the Pelegrini decision, cited above.  The Board 
further finds that the requirements of the VCAA have been 
satisfied in this matter.

In August 2001 the RO provided notice to the veteran, which 
clearly provided notice of the information and evidence necessary 
to substantiate his claim for service connection for PTSD.  
However the veteran filed a notice of disagreement with that 
decision asserting disagreement with the 10 percent evaluation 
assigned.  Thus, notice under VCAA with regard to this newly 
raised issue of an increased rating has not been provided to the 
veteran and has been deemed to be superfluous in cases such as 
this, where notice had already been provided with respect to the 
original claim.  See VAOPGCPREC 8-2003.  Nevertheless, by virtue 
of the September 2002 SOC in this instance, the veteran has been 
advised of the pertinent law and what the evidence must show in 
order to substantiate his claim for an increased evaluation.  We, 
therefore, believe that appropriate notice has been given in this 
case.  The Board notes, in addition, that medical evidence was 
developed with respect to the veteran's claim, and that the 
veteran responded to the September 2002 rating decision and SOC 
issued by the RO with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2003).  Here, the 
RO obtained the veteran's private treatment records as well as 
outpatient treatment records from VA, and he was afforded a VA 
psychiatric examination.  

The Board concludes that the notifications received by the veteran 
adequately complied with the VCAA and subsequent interpretive 
authority, and that he has not been prejudiced in any way by the 
notice and assistance provided by the RO.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 (57 Fed. Reg. 
49,747 (1992)).  Likewise, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been obtained 
and associated with the claims folder, including the 2001 and 2002 
VA outpatient treatment records submitted to the RO by the veteran 
after his appeal had been initiated.  Neither the veteran nor his 
representative have identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.

Accordingly, to the extent it is applicable in this case, VA has 
satisfied its duty to assist the veteran in apprising him as to 
the evidence needed, and in obtaining evidence pertaining to his 
claim, under both former law and the new VCAA.  The Board 
concludes that the notifications received by the appellant 
adequately complied with the VCAA and subsequent interpretive 
authority, and that he has not been prejudiced in any way by the 
notice and assistance provided by the RO. 

Our over-riding concern is that there be no prejudice to the 
appellant in going forward to a final decision in this case.  Upon 
careful review of the file and consideration of the VCAA, the 
Board finds that no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has held 
that such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  In fact, the Court has stated, "The VCAA is 
a reason to remand many, many claims, but it is not an excuse to 
remand all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held 
that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in order 
to prevail.  The Court has also stated, "It is clear that to deny 
a claim on its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert.

B.  Discussion

The record shows that the veteran's original claim for service 
connection for PTSD was received in 2001 and was granted in a 
rating decision dated in November 2001, when a 10 percent 
evaluation was assigned under 38 C.F.R. § 4.130, Diagnostic Code 
(DC) 9411, effective from February 22, 2001.  The veteran 
disagreed with the evaluation assigned, and this appeal ensued.  
Since the veteran's claim for a higher evaluation for PTSD is an 
original claim that was placed in appellate status by his 
disagreement with the initial rating award, the rule in Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary importance") is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, the entire rating 
period is to be considered, including the possibility of a staged 
rating.  See Fenderson, supra at 126 .

Disability evaluations are determined by the application of the VA 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 
4 (2003).  The percentage ratings contained therein represent, as 
far as can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the record, 
and to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the 
evaluation of the complete medical history of the veteran's 
condition.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The veteran essentially contends that his service-connected PTSD 
is more severe than the 10 percent evaluation that has been 
assigned.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency shall 
assign an evaluation based upon all the evidence of record that 
bears on occupational and social impairment, rather than solely 
upon the examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will consider 
the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. § 
4.126.

Under the Rating Schedule, a 10 percent evaluation for PTSD 
contemplates occupational and social impairment due to mild or 
transient symptoms that decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms that are controlled by continuous medication.  
A 30 percent evaluation is warranted when there is occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with routine 
behavior, self-care, conversation normal), due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks (weekly 
or less often), chronic sleep impairment, mild memory loss (such 
as forgetting names, directions, recent events).  A 50 percent 
evaluation contemplates occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent evaluation contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires total 
occupational and social impairment due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

Here, the evaluation of the medical evidence by the RO resulted in 
a denial of the veteran's claim for an evaluation in excess of the 
10 percent he is currently assigned.  Although some of the VA 
outpatient treatment reports submitted by the veteran characterize 
his PTSD as "severe" with a GAF score of 50, the evidence does not 
clearly show that the veteran's service-connected PTSD 
symptomatology has actually decreased his work efficiency or 
resulted in periods of inability to perform assigned tasks, which 
is required in order to warrant the next higher evaluation of 30 
percent under DC 9411.  

The Board has considered the veteran's contention that his PTSD is 
more severe than the 10 percent assigned because medical records 
show that his GAF had ranged between 50 and 51.  GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health - 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995), citing the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  A GAF score is highly probative, as it relates directly 
to the veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for mental 
disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  A 
GAF score of 41-50 denotes serious symptoms, or any serious 
impairment in social, occupational, or school functioning.  A GAF 
score of 51 to 60 denotes moderate symptoms, or moderate 
difficulty in social and occupational functioning.

Notwithstanding the veteran's GAF score of 50-51, the regulations 
at 38 C.F.R. § 4.126(a) require that disability evaluations be 
based upon all the evidence bearing on occupational and social 
impairment, and not solely upon the examiner's assessment at the 
moment of examination.  Overall, the evidence shows that the 
veteran has no significant occupational impairment.  He has been 
gainfully employed since separation from service.  He currently 
works as a security guard, and it was noted in the 2001 private 
medical reports from the Vet Center that he had planned to work a 
second security job.  It is also noted in the record that he had 
never been fired from a job.  Further, the evidence demonstrates 
only mild social impairment.  The veteran has two sons with whom 
he has contact, and there is no indication in the record of any 
relationship deficiencies between him and his sons.  He stated 
that he enjoys the relationship with his current female companion, 
and that he socializes with his girlfriend and other friends.

The Board acknowledges the veteran's contention that symptoms 
associated with his PTSD contributed  to the dissolution of his 
marriage of twenty-seven years.  The examiner in January 2000 
noted that the veteran had been very emotionally constricted, 
which most likely adversely affected his marriage.  To the extent 
that the veteran's divorce indicates that he may have experienced 
some impairment in social functioning, such impairment standing 
alone is insufficient to satisfy the criteria for an evaluation in 
excess of 10 percent under DC 9411.

Based upon the foregoing, the Board concludes that the evidence 
does not preponderate in favor of a disability rating higher than 
the currently assigned 10 percent.  However, we do have 
discretion, under the reasonable-doubt/benefit-of-the-doubt 
doctrine, to decide in the veteran's favor where we find that the 
evidence is in relative balance.  Here, the veteran has 
articulated cogent arguments that he does, in fact, suffer from 
increasing difficulty in concentrating, has problems walking away 
from anger-inducing situations, saw his marriage end due to his 
mental condition, and has short-term memory deficits.  Considering 
his contentions in light of the findings reported in the medical 
records, the Board believes the veteran's PTSD symptoms place him 
between the criteria for the 10 percent and 30 percent ratings.  
Thus, under 38 C.F.R. §§ 3.102, 4.3, and 4.7, an evaluation of 30 
percent is warranted.

Finally, in view of the Court's holding in Fenderson, supra, the 
Board has considered whether a "staged" rating is appropriate.  
Upon review of the record in this case, and giving the benefit of 
the doubt to the veteran, we find that his overall condition has 
warranted a 30 percent rating throughout the period since his 
initial grant of service connection.

C.  Additional Consideration - Extraschedular Rating

In addition to an evaluation under the Rating Schedule, the Court 
has held that the question of an extraschedular rating is a 
component of a veteran's claim for an increased rating.  If the 
question of an extraschedular rating is raised by the record or by 
the veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter, if warranted, 
for a decision in the first instance by the RO, which has the 
delegated authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. § 3.321 (2003).  See Bagwell v. Brown, 9 
Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 
(1996).

In this case, in the September 2002 SOC, the RO provided the 
criteria under 38 C.F.R. § 3.321(b)(1) but did not discuss them in 
light of the claim for an increased evaluation for the service-
connected PTSD.

Extraschedular ratings are awarded in the exceptional case where 
the schedular evaluations are found to be inadequate.  For the 
grant of an extraschedular evaluation, there must be a finding 
that the case presents such an unusual or exceptional disability 
picture, with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to render 
impractical the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).

In the present case, the veteran's service-connected PTSD is not 
shown to have required frequent periods of hospitalization.  
Moreover, the evidence does not show that the veteran's disability 
is, or has been, productive of marked interference with his 
ability to maintain employment.  In fact, the veteran is employed 
as a security guard, and has worked in that capacity for more than 
ten years.

Although the veteran clearly experiences some difficulties related 
to his PTSD, we believe the increased rating granted herein 
adequately compensates him at this time, and the record does not 
reflect that his service-connected PTSD is productive of marked 
interference with his ability to maintain employment.  The Board 
therefore finds that further consideration or referral of this 
matter under the provisions of 38 C.F.R. § 3.321 is not necessary 
or appropriate.

ORDER

An initial evaluation of 30 percent for post-traumatic stress 
disorder is granted, subject to the regulations governing the 
payment of monetary awards.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



